DECISION
The application of the above-named defendant for a review of the sentence of of three counts; concurrent + 5 years for use of a weapon; consecutive imposed on November 24, 1981, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentences imposed were proper and just.
We wish to thank the Defendant Roy Hines, for representing himself in the above matter.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson